Citation Nr: 1444914	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a fracture of the right elbow.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hemorrhoids.

3.  Entitlement to an increased rating for residuals of a left partial parotidectomy, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than August 7, 2006, for the assignment of a 10 percent disability rating for residuals of a left partial parotidectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1961 to May 1965 and from January 1968 to June 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO increased the disability rating for the appellant's service-connected residuals of a left partial parotidectomy to 10 percent, effective August 7, 2006, and determined that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for residuals of a fracture of the right elbow and hemorrhoids.  

In July 2014, the appellant testified at a hearing at the San Antonio RO before the undersigned Veterans Law Judge.  

The record provided to the Board includes the appellant's Virtual VA and VBMS folders, as well as a small paper file which appears to consist of documents printed from the electronic files.  

In reviewing the record in its entirety, the Board notes that, in an April 2008 rating decision, the RO granted service connection for hearing loss and tinnitus and assigned initial noncompensable and 10 percent ratings, respectively, effective May 8, 2007.  In January 2014, the appellant submitted a claim for an increased rating for his service-connected hearing loss.  Inexplicably, in August 2014, the RO then issued a rating decision denying service connection for hearing loss, although the attached code sheet notes that service connection for hearing loss had been in effect since May 8, 2007, rated as noncompensable.  According to the VBMS record, the RO then sent the appellant a letter in August 2014 notifying him that his claim of service connection for hearing loss had been denied under the "Fully Developed Claim process."  This matter is referred to the RO for clarification and appropriate action.  

As set forth in more detail below, a remand is necessary with respect to the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a fracture of the right elbow; entitlement to service connection for hemorrhoids; entitlement to an increased rating for residuals of a left partial parotidectomy; and entitlement to an effective date earlier than August 7, 2006, for a 10 percent rating for residuals of a left partial parotidectomy.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1979 rating decision, the RO denied service connection for hemorrhoids.  The appellant did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final December 1979 rating decision denying service connection for hemorrhoids relates to an unestablished fact necessary to substantiate the claim and, if presumed credible, raises a reasonable possibility of substantiating the claim of service connection for hemorrhoids.



CONCLUSIONS OF LAW

1.  The December 1979 rating decision denying service connection for hemorrhoids is final.  38 U.S.C. § 4005(c) (1976) (currently 38 U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) (currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for hemorrhoids.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The Veteran's service treatment records corresponding to his first period of active duty show that he was treated on multiple occasions for perianal puritis between December 1964 and March 1965.  No complaints or findings of hemorrhoids were noted on any of these occasions.  

At the Veteran's May 1965 military separation examination, he denied having or ever having had piles or rectal disease, and his anus and rectum were normal on clinical evaluation with no indication of hemorrhoids.  

The Veteran's service treatment records also include records corresponding to his subsequent reserve service.  These records show that no pertinent complaints or abnormalities were noted, including hemorrhoids, at December 1966 and May 1967 annual medical evaluations.  

The Veteran's treatment records corresponding to his second period of active duty show that he completed a report of medical history in January 1968 in connection with his return to active duty.  At that time, he denied having or ever having had piles or rectal disease.  The medical history report is signed by an examiner and stamped "Qualified For EAD."  

In-service treatment records corresponding to the appellant's second period of active duty are entirely negative for complaints or findings of hemorrhoids.  In February 1969, the appellant completed a report of medical history in connection with his separation from active duty.  At that time, he again denied a history of piles or rectal disease, and his anus and rectum were normal on clinical evaluation with no indication of hemorrhoids.  

Post active duty service treatment records include a December 1969 military reenlistment medical examination report.  At that time, the appellant completed a report of medical history on which he reported a history of piles or rectal disease.  The examiner noted mild hemorrhoids which responded to medication.  

The Veteran's service treatment records also include an October 1979 military reenlistment medical examination report, which shows that his anus and rectum were normal on clinical evaluation.  

In October 1979, the appellant submitted an original application for VA compensation benefits seeking service connection for multiple disabilities, including hemorrhoids.  

In support of the appellant's claim, the RO obtained VA clinical records showing that the appellant was seen in July 1979 in connection with his complaints of a 15-year history of prolapsing hemorrhoids.  He indicated that his condition had been off and on and responsive to treatment.  The diagnosis was prolapsing hemorrhoids.  On follow-up examination in October 1979, it was noted that the appellant's hemorrhoid condition was well managed and that he was without current problems.  

In a December 1979 rating decision, the RO denied service connection for hemorrhoids.  In particular, the RO found that, although post-service clinical records showed treatment for prolapsing hemorrhoids, such a condition had not been shown in service.  

In August 2006, the appellant requested reopening of his claim of service connection for hemorrhoids.  

In an August 2006 letter, the RO advised the appellant that his claim of service connection for hemorrhoids had been previously denied on the basis that the condition had not been shown in service.  He was advised that he should submit or identify new and material evidence, but the appellant did not respond.  

In a February 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for hemorrhoids, finding that the record continued to lack evidence showing that hemorrhoids were incurred in active service.  

The appellant appealed the RO's determination.  In his February 2009 substantive appeal, the appellant recalled that, during his period of active duty in 1964, he sought treatment and was advised that he had hemorrhoids.  He indicated that he was prescribed suppositories.  

The RO thereafter received VA clinical records dated from May 2007 to July 2013.  In pertinent part, these records show that the appellant was seen for an initial appointment in May 2007.  He reported a history of a hemorrhoidectomy in 1991, although no current complaints or finding of hemorrhoids were recorded.  In September 2009, it was noted that the appellant was doing well after completing salvage radiation treatment for prostate cancer.  It was noted that the appellant had had a history of hemorrhoids prior to radiation, which had included a 1991 hemorrhoidectomy.  The appellant reported that he used medicated wipes for his hemorrhoids to alleviate any symptoms.  During February 2010, August 2010, and October 2010 urology clinic visits, rectal examinations revealed that no hemorrhoids were present.  At a June 2013 urology examination, the examiner again indicated that, on rectal examination, the appellant's anus and perineum were normal and that there were no hemorrhoids or rectal masses present.   

At his July 2014 Board hearing, the appellant testified that it was his recollection that he was prescribed suppositories for a burning sensation in 1964.  He testified that the medication alleviated the problem, although it recurred several times while he was in service and he followed a similar treatment regimen.  The appellant testified that he did not seek professional care after service until 1991 when he underwent hemorrhoid surgery.  Prior to that time, he treated himself with over-the-counter medications.  The appellant recalled that his treating physicians told him that his hemorrhoids were related to cold weather in service because he had worn thermal underwear, which caused excessive perspiration leading him to develop a rash and hemorrhoids.  


Applicable Law

New and Material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As set forth above, in a December 1979 rating decision, the RO denied service connection for hemorrhoids, finding that the record contained no evidence that the condition had been incurred in service.  Although the record currently available to the Board does not contain a copy of an award letter, control document, or other affirmative indicia of notice of the December 1979 rating decision, a VA decision is legally presumed to have been mailed on the date shown on the decision, and clear evidence to the contrary is required to rebut this presumption.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Sandine v. Derwinski, 1 Vet. App. 26 (1990); see also Rosler v. Derwinski, 1 Vet. App. 241 (1991).  Examples of such clear evidence include mailing a decision to an incorrect address, as well as a decision mailing returned as undeliverable coupled with other possible and plausible addresses available to the Secretary at the time of the decision.  See Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); Cross v. Brown, 9 Vet. App. 18, 19-21 (1996).  In this case, the record contains no such affirmative evidence.  Indeed, the appellant has never contended that he did not receive notification of the December 1979 rating decision.  Moreover, the record does not show, nor has the appellant contended, that new and material evidence was received within one year of the December 1979 rating decision.  Under these circumstances, the Board concludes that the RO's December 1979 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this appeal, the appellant seeks to reopen his claim of service connection for hemorrhoids.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final December 1979 rating decision denying service connection for hemorrhoids.  After considering this additional evidence, the Board concludes that it is new and material, thereby warranting reopening of the claim.

The additional evidence includes the appellant's testimony to the effect that his treating physicians have told him that his hemorrhoid condition is causally related to the cold weather gear he wore during active duty, which caused him to perspire and develop a rash and hemorrhoids.  This evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine the etiology of the appellant's hemorrhoids.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is necessary when the record indicates that a current disability may be associated with service).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (in evaluating whether new and material evidence has been received, VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA medical examination to assess whether there is a nexus between a current qualifying condition and service).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.






ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for hemorrhoids is granted.


REMAND

The record provided to the Board in this case consists of the appellant's Virtual VA file, his VBMS file, and a small paper file which appears to consist largely of printouts from the appellant's electronic VA claims file.  

According to the record currently available to the Board, since the RO last reviewed this case in the December 2013 Supplemental Statement of the Case, relevant evidence has been associated with the record, including VA medical examinations conducted in March 2014 in connection with the appellant's claim for an increased rating for his service-connected residuals of a left partial parotidectomy and his request to reopen his claim of service connection for residuals of a fracture of the right elbow.  The Board notes that these examination reports are in the Virtual VA file, but do not appear to be included in the VBMS file.  Absent a waiver by the appellant, this additional relevant evidence must be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304 (2013).

With respect to the appellant's claim for an effective date earlier than August 7, 2006, for a 10 percent disability rating for residuals of a left partial parotidectomy, the Board finds that additional evidentiary development is necessary.  

Service treatment records corresponding to the appellant's first period of active duty show that he underwent excision of a benign parotid gland tumor in January 1965.  He exhibited immediate postoperative paralysis of the 7th cranial nerve, which subsequently resolved.  At the appellant's May 1965 military separation examination, the examiner noted a history of a benign mixed tumor, probably of salivary gland origin, which had been adequately treated by surgical procedure and was currently asymptomatic.  He also noted a history of left 7th nerve palsy, transient, postoperative, asymptomatic.  

In October 1979, VA received the appellant's original application for VA compensation benefits, seeking service connection for residuals of a tumor on the left side of his face.  In a December 1979 rating decision, the RO granted service connection for residuals of a left partial parotidectomy and assigned an initial zero percent disability rating, effective October 23, 1979, pursuant to Diagnostic Code 7899.  

In June 1981, the appellant submitted an application for VA compensation benefits, seeking an increased rating for his service-connected residuals of a parotidectomy.  He indicated that he had received treatment for his disability at the Audie Murphy VA Medical Center (VAMC).  The record, however, contains no indication that the RO undertook any efforts to obtain clinical records from the Audie Murphy VAMC.  Rather, in June 1981, the RO sent the appellant a letter indicating that, unless he submitted evidence showing that his condition had been incurred in or aggravated by service, no further action would be taken.  

In view of VA's statutory duty to assist and the legal criteria pertaining to effective dates, the Board finds that the necessary efforts to obtain these relevant records from Audie Murphy VAMC must be undertaken prior to further appellate consideration by the Board.  

With respect to the claim of service connection for hemorrhoids, for the reasons set forth above, the Board finds that a VA medical examination is necessary 

Additionally, the Board notes that, at his July 2014 Board hearing, the appellant claimed that his physicians told him that his hemorrhoid condition is related to the cold weather gear he wore during active duty, which caused him to perspire and develop a rash and hemorrhoids.  The appellant is advised that there is currently no such opinion of record and that it would be to his benefit to submit statements from these physicians memorializing their purported opinions regarding the relationship between his current hemorrhoid disability and his active service.  38 C.F.R. § 3.103 (2013); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Audie Murphy VAMC or other appropriate repository of records and request clinical records pertaining to the appellant for the period from June 1980 to June 1982.  

The AOJ should only end its efforts to obtain these records if it is determined that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The appellant should then be afforded a VA medical examination for the purpose of addressing the etiology of his current hemorrhoid disability.  Access to the appellant's electronic VA claims files should be made available to the examiner in connection with the examination.  

Based on an examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hemorrhoid disorder is causally related to either of the appellant's periods of active duty (i.e. from January 1961 to May 1965 or from January 1968 to June 1969), or any incident therein, to include treatment for perianal puritis or excessive sweating caused by cold weather gear.  

A complete rationale is requested for any opinion expressed.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his residual scar of the left partial parotidectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left shoulder. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. In particular, the examiner should provide a description of the service-connected scar, to include but not limited to, the following: the length and width of the scar, the area of the scar in square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); and, whether the scarring is painful on examination.  He or she should note any characteristic of disfigurement.

The examiner should also address whether there is any functional loss due to the scar or any other manifestations, such as lack of swelling, numbness, or lack of saliva.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After reviewing the record and ensuring that any additional development deemed necessary is completed, the AOJ should readjudicate the claims, considering all the evidence of record.  

In reaching its determination with respect to the claim for an increased rating for residuals of a left partial parotidectomy, the AOJ should consider whether all manifestations of the the disability are appropriately considered and rated, to include whether any separate ratings are warranted for numbness, scarring, or loss of saliva/perspiration.  

If the claims remain denied, the appellant and his representative should be provided with a Statement of the Case and/or Supplemental Statement of the Case as appropriate and an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


